In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, entered December 12, 1962, which dismissed the writ and remanded him to the custody of the respondent warden of Green Haven Prison. Judgment reversed on the law and the facts, without costs; writ sustained; judgment of conviction of the former County Court, Queens County, rendered March 18, 1960 vacated and action remanded to the Supreme Court, Queens County, for the purpose of permitting relator (as defendant) to plead de novo to the indictment. The record discloses that relator was not given the warning under section 335-b of the Code of Criminal Procedure, when he pleaded guilty to attempted burglary in the third degree. Such failure renders the conviction void and amenable to collateral attack by way of habeas corpus (People ex rel. Manning v. Fay, 16 N Y 2d 1061). Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.